Citation Nr: 1242659	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  03-19 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic leukemia (CLL).

2.  Entitlement to an initial increased rating for diabetes mellitus, currently rated 20 percent disabling.

3.  Entitlement to an initial increased rating for diabetic peripheral neuropathy, left lower extremity, currently rated 10 percent disabling.

4.  Entitlement to an initial compensable rating for bilateral hearing loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for coronary artery disease (CAD).

7.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION


The Veteran served on active duty from February 1954 to November 1957, and from January 1958 to July 1964.  Thereafter, he had periods of active duty for training and inactive duty for training in the Reserves.  

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

A January 2001 rating decision denied entitlement to service connection for CLL, and the Veteran perfected a timely appeal.  In September 2005, the Board issued a decision denying entitlement to service connection for CLL.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (Court).  Per a September 2006 Joint Motion for Remand (JMR) and Court Order, the decision was vacated and remanded for further development consistent with the JMR.  This matter was remanded in February 2007 and August 2010.

In a June 2008 rating decision, the RO granted entitlement to service connection for diabetes mellitus, assigning a 20 percent rating, and granted entitlement to service connection for diabetic peripheral neuropathy, left lower extremity, assigning a 10 percent rating, both effective June 22, 2005.  In February 2009, the Veteran filed a notice of disagreement with the disability ratings assigned.  A statement of the case was issued in February 2011 and a substantive appeal was received in July 2011.

In a June 2011 rating decision, the RO implemented the Board's August 2010 grant of service connection for bilateral hearing loss, assigning a noncompensable rating, effective July 29, 2005.  In September 2011, the Veteran filed a notice of disagreement with the disability rating assigned.  A statement of the case was issued in April 2012 and a substantive appeal was received in April 2012.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an initial increased rating for diabetes mellitus; entitlement to an initial increased rating for diabetic peripheral neuropathy, left lower extremity; entitlement to an initial compensable rating for bilateral hearing loss; entitlement to service connection for hypertension; entitlement to service connection for coronary artery disease (CAD); and, entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the VA St. Petersburg RO.  VA will notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam, and is not shown to have been exposed to an herbicide agent during service.

2.  CLL was not manifested during service, was not diagnosed within the first post service year, and is not otherwise related to the Veteran's active service.



CONCLUSION OF LAW

CLL was not incurred in or aggravated by active service, and CLL may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In May 2002, a VCAA letter was issued to the Veteran, subsequent to initial adjudication of the claim of service connection for CLL.  The letter notified the Veteran of what information and evidence is needed to substantiate his claim of service connection, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  In March 2007, additional VCAA notice was issued to the Veteran which also included notice of the evidence necessary to support a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board finds that any defect with respect to the timing of the VCAA notice requirement was harmless.  Although the initial notice provided to the Veteran in May 2002 was not given prior to the first AOJ adjudication of the claim, the notice was provided prior to initial certification of the Veteran's claim to the Board.  Additionally, this matter has been remanded on two occasions subsequent to the JMR.  As detailed, in March 2007 additional VCAA notice was issued to the Veteran.  Collectively, the contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claimant has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Therefore, to decide the appeal would not be prejudicial to the claimant.  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains service treatment and personnel records, post-service private treatment records, VA outpatient treatment records, treatises submitted by the Veteran, and lay statements of the Veteran.  As will be discussed in detail below, proper development has been completed to include verification that the Veteran did not serve in Vietnam and his stateside service did not include exposure to herbicides.  The Board has also reviewed the Veteran's paperless Virtual VA claims file, a highly secured electronic repository that is used to store and review documents involved in the claims process, and has noted that there are no additional documents in the Virtual VA file not already contained in the paper claims file.  There is no indication of relevant, outstanding records which would support the Veteran's service connection claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

As will be discussed in detail below, a June 2005 VHA examiner and two VA examiners have reviewed the claims folders and proffered opinions regarding the etiology of the Veteran's CLL.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the CLL issue in appellate status.

Criteria & Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as tumors, malignant, are presumed to have been incurred in service if manifested to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a presumptive basis for CLL manifested to a compensable degree at any time after service in a veteran who had active military, naval, or air service during the period beginning on January 9, 1962, and ending on May 7, 1975, in the Republic of Vietnam and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.307, 3.309(e), 3.313 (2012).

The Veteran contends that his CLL is due to service, including exposure to pesticide and herbicide exposure.  As detailed, the Veteran served from February 1954 to November 1957, and from January 1958 to July 1964.  While he served during the Vietnam era, he did not serve in the country of Vietnam.  During his first period of service (February 1954 to November 1957) the Veteran had 1 year, 4 months, and 14 days of foreign and/or sea service but it did not include service in Vietnam.  During his second period of service (January 1958 to July 1964), the Veteran had 2 years, 8 months, and 15 days of foreign and/or sea service but it did not include service in Vietnam.  Service treatment records reflect that the Veteran's foreign service constituted being stationed at the Royal Air Force Base (RAF) in Alconbury, England.  Moreover, an October 2007 'Information Response' from the National Personnel Records Center (NPRC) reflects that there is no evidence in the file to substantiate any service in the Republic of Vietnam.  Likewise, the Veteran does not assert that he served in Vietnam.  Thus, while the Veteran has been diagnosed with a disease listed at 38 C.F.R. § 3.309(e) (CLL), he does not have the requisite type of service in the Republic of Vietnam as defined by 38 C.F.R. §§ 3.313(a) and 3.307(a)(6)(iii), and the presumption of exposure to a herbicide agent under 38 C.F.R. § 3.307 does not apply herein.  Therefore, the presumption provisions of this regulation are not applicable.  

Notwithstanding the foregoing presumption provisions, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Public Law No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is not the sole method for showing causation.  In this vein, the Board's adjudication below will include consideration of whether service connection may be awarded for CLL on a direct incurrence basis.

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, the Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases). 

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Again, the Veteran contends that his CLL is due to service, including exposure to pesticides and herbicides.  The Veteran asserts exposure to herbicides and pesticides prior to the Vietnam era.  Specifically, he reports exposure to herbicides and pesticides while stationed at Fort Belvoir, Virginia while attending Army technical school for Water Supply and Sanitation.  Official service records reflect that he was stationed at Fort Belvoir from April to June 1954 and at Lockbourne Air Force Base (AFB) from June to November 1954.  

The Veteran contends that he operated an early model fogging machine from the back of a weapons carrier vehicle.  Fifty-five gallon drums were used to mix quantities of DDT and kerosene to generate a fog mixture which was distributed on the base proper for insect control.  This type of work was performed without safety devices, thus he asserts he was exposed to DDT and kerosene.  He also asserts that while stationed at Lockbourne AFB, he operated a hand cranked hopper containing herbicidal products, and this activity was performed without the use of facial masks.  He stated that such work was done around the base flight line and adjacent buildings to eliminate grasses and weeks which might harbor or shelter rodents and flying insects.  He stated that this operation was performed each week while he was stationed at Lockbourne AFB.  Thereafter, he worked in water supply, insect and rodent control, sewage disposal, and base-wide sanitation at Turner AFB.  He performed this type of work until April 1959.  He also reported that during retraining from April to November 1959, he used carbon tetrachloride as a cleaning agent for certain electronics equipment and other types of equipment.  

Service treatment records contain an August 1954 record which reflects the examiner's notation that the Veteran worked with DDT chemicals and suffered from headaches.  Another August 1954 notation reflects that the Veteran's headaches subsided when he was not working with DDT.  The Veteran's formal on the job training record shows that the Veteran was exposed to chemicals used in the eradication of insects and rodents for the period from November 1954 to May 1955.  His duties included mixing and preparing insecticides and rodenticides, extermination, storing chemicals and maintaining the equipment used to exterminate.  

Although the Veteran's exposure to chemicals during service is documented, there is no record of his use or exposure to herbicides in service.  In October 2010, the Defense Personnel Records Information Retrieval System stated that available historical information does not document the spraying, testing, transporting, storage, or usage of tactical herbicides at Fort Belvoir or Lockbourne AFB in 1954.  Also reviewed was the Department of Defense listing of herbicide spray areas and test sites outside the Republic of Vietnam and Fort Belvoir and Lockbourne AFB are not listed as locations.  Thus, there is no support for the Veteran's assertions that he was exposed to herbicides during his stateside service.  

Correspondence from J. Mabry, M.D., dated in August 1994, confirmed a diagnosis of CLL.  Private and VA treatment records dated from 1994 to 2002 reflect ongoing treatment and evaluation for CLL. 

Correspondence from Donald L. Loucks, M.D., dated in March 2001, appears to reference the January 2001 rating decision which denied entitlement to service connection for CLL.  Dr. Loucks stated that the "fact" section of the decision accurately reflects what Dr. Loucks stated in his summary letter years ago.  Dr. Loucks stated that it was correct that he had not concluded that the abnormal laboratory reports indicate an early manifestation of CLL (or vice versa).  Dr. Loucks stated that if there is a relationship between DDT and CLL, and that is a well established cause and effect relationship, then he was sure Dr. Selassie was probably best positioned to inform the VA of such a relationship.

Correspondence from Dr. Mabry dated in March 2001, stated that he was unable to state with any degree of certainty exactly when CLL may have begun or what factors may have caused it.  The etiology of CLL remains unknown.  It quite likely is true that the inciting event occurs years before the disease is recognized but also remains a matter of medical speculation at this time.

Correspondence from P.G. Selassie, M.D., dated in April 2001, noted that the Veteran indicated that he had been exposed to chemicals and DDT while in service.  Based on this fact, Dr. Selassie stated that there was a remote possibility that the Veteran's CLL is secondary to his chemical exposure in service. 

An email message from M.T. Smith, PhD, dated in May 2001, indicated that there was not a lot of support for chemical involvement in the production of CLL.  It was added that pesticides could play a role.  A number of studies were cited.  Also submitted were some Internet articles on pesticide exposure and other agricultural risk factors for leukemia. 

In June 2005, the Board requested a medical opinion to clarify the etiology of the Veteran's CLL and any nexus to his exposure to pesticides while in service.  The VHA examiner reviewed the claims folder in making his determination and cited to medical evidence in the claims folder.  He stated that the diagnosis of CLL was not in question.  In addressing Dr. Selassie's statements as to a possible link to CLL and chemical exposure in service, the VHA examiner found them to be accurate in the sense that it was "remotely possible that DDT played a role in the development of [the Veteran's] CLL."  The examiner further found that there was no clear mechanism of association nor was there a clear causal etiology for CLL.  "Retrospective epidemiologic studies do suggest an association with low grade non-Hodgkin's lymphomas and CLL although this association remains relatively weak."  The examiner found that there was not a 50 percent probability or greater that CLL was a result of the Veteran's exposure to pesticides.  The examiner further explained that his opinion was consistent with Dr. Selassie's, Dr. Smith's, and Dr. Marbury's statements, as the etiology of CLL is unknown and there is a remote possibility that the Veteran's CLL was caused by DDT. 

In December 2008, the Veteran underwent a VA examination.  The examiner noted review of the claims folders.  The examiner opined that the Veteran's CLL is less likely as not caused by or a result of exposure to pesticides/insecticides.  The VA examiner noted agreement with the VHA examination report noting that the VHA examiner was very through and used evidence base medicine to back up his report.  The VA examiner stated that currently there is no strong link between pesticides/insecticides and CLL.  The exact mechanism that causes CLL is not well understood.  What is known is that many patients with CLL have chromosomal abnormalities including deletions or additions of chromosomes/parts of chromosomes.  In general, CLL tends to affect older adults (50 and older).  The Veteran falls into the age group who develops CLL.  Citing to Dr. Smith, the VA examiner stated that at this point in time based on the current evidence available "there is not a lot of support for the chemical production of CLL."

Correspondence from Dr. Selassie dated in May 2009 stated that the Veteran's exposure to dioxins contributed to the etiology of his CLL.  Dr. Selassie stated that the Veteran was serving during the Vietnam War and was exposed to Agent Orange.  Dr. Selassie opined that the exposure to the above is the most likely etiology for the cause of his CLL.

In January 2011, the Veteran underwent a VA examination.  The examiner noted review of the claims folders.  The examiner opined that the Veteran's CLL is less likely as not caused by or a result of active military service.  The examiner conceded the Veteran's exposure to insecticides and pesticides, to include DDT which were consistent with his military service.  The examiner stated, however, that the Veteran failed to include any new evidence to suggest that exposure to the conceded insecticides and pesticides to include DDT is linked to the development of CLL.  The examiner stated that there continues to be no strong link between exposure to pesticides/insecticides and the development of CLL.  The exact mechanism that causes CLL is still not well understood, and CLL, in general.  The examiner stated that CLL tends to affect older adults (age 50 and older), and many patients with CLL have chromosomal abnormalities including deletions or additions of chromosomes or parts of chromosomes.  Until some scientific evidence of linking exposure to insecticides/pesticides is reported, the examiner was forced to agree with the opinion that the claimed condition is less likely than not to be a product of the Veteran's active military service.  

Initially, the Board notes that service treatment records fail to establish that CLL was present during the Veteran's active service and his examination at retirement showed no indication of such a disability.  The earliest clinical identification of CLL was not until 1994, thus 30 years after service discharge.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  However, as detailed the Veteran does not assert that CLL manifested in service, rather that his CLL manifested as a result of exposure to chemicals and pesticides in service.

The Board finds, however, that the preponderance of the evidence is against a finding that the Veteran's CLL manifested as a result of exposures during service.  As detailed, Dr. Marbury explained that the etiology of CLL remains unknown and the inciting event remains a matter of medical speculation.  As detailed, Dr. Selassie opined that there is a remote possibility that the Veteran's CLL is secondary to chemical in service.  Dr. Smith explained that there is not a lot of support for chemical involvement in the production of CLL but added that pesticides could play a role.  The June 2005 VHA examiner considered all of these statements in formulating the opinion that there is not a 50 percent probability or greater that CLL was a result of the Veteran's exposure to pesticides.  The June 2005 VA examiner stated that his opinion was consistent with Dr. Selassie's, Dr. Smith's, and Dr. Marbury's statements that the etiology of CLL is unknown and there is only a remote possibility that the Veteran's CLL was caused by DDT.  

Both Federal regulation and caselaw preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991) (a medical treatise submitted by an appellant that only raises the possibility that there may be some relationship between sickle cell anemia and the veteran's fatal coronary artery disease does not show a direct causal relationship between the two disorders such as to entitle the appellant to service connection for the cause of the veteran's death).  An opinion expressed in terms such as "may," also implies "may or may not," and is generally too speculative to establish support for a claim.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a physician's statement that a service-connected disorder "may or may not" have prevented medical personnel from averting the veteran's death was not sufficient); Beausoleil v. Brown, 8 Vet. App. 459 (1996) (holding that a general and inconclusive statement about the possibility of a link was not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there was a plausible basis for the Board's decision that a disability was not incurred in service where the medical evidence favorable to the appellant's claim did little more than suggest the possibility that the veteran's illness might have been caused by his wartime radiation exposure).  Thus, the opinions of the private examiners and the VHA examiner that there is only a remote possibility that his CLL was caused by DDT exposure cannot provide the bases for service connection, as the opinions contemplate only a possibility that his CLL could be due to chemical exposure.

As detailed, while Dr. Selassie initially opined that there was only a remote possibility that the Veteran's CLL is secondary to his in-service chemical exposure, in a later May 2009 statement Dr. Selassie opined that the Veteran's exposure to dioxins contributed to the etiology of his CLL.  However, this opinion was based on Dr. Selassie's belief that the Veteran was exposed to Agent Orange during the Vietnam war.  As detailed, Dr. Selassie stated that his Agent Orange exposure was the most likely etiology for the cause of his CLL.  But as detailed, the evidence does not establish that the Veteran was exposed to herbicides as he did not service in the Republic of Vietnam and he was not exposed to herbicides while serving stateside.  Thus, this opinion of Dr. Selassie is entitled to no probative weight as it is based on an inaccurate factual premise.  The Board is not bound to accept medical opinions that are based on history supplied by the Veteran, where that history is unsupported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).

As detailed, the June 2005 VHA examiner, the December 2008 VA examiner, and the January 2011 VA examiner have acknowledged the diagnosis of CLL and have reviewed the claims folders and they have all opined that it is less likely as not that the Veteran's CLL is due to exposure to chemicals in service, to include insecticides and pesticides.  The Board accepts these opinions as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and contain detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  None of the opinions of record reflect a finding that there was a 50 percent or greater probability that the Veteran's CLL was a result of the Veteran's in-service chemical exposure, and as detailed the only opinion that does provide such a probability is based on an inaccurate factual premise.  

The Board has considered the Veteran's contention that a relationship exists between his CLL and chemical exposure in service.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005). 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

The Veteran's assertions of chemical exposure to pesticides and insecticides are credible, especially in light of the details regarding his chemical exposure in his service treatment and personnel records.  The Veteran's assertions of herbicide exposure are not credible, as there is no verification of such herbicide use where the Veteran was stationed stateside.  In fact, there was no known use of tactical herbicides in any area at the time where and when the Veteran was stationed there.  While the Veteran's assertions of chemical exposure are credible, his lay assertions as to the cause of his CLL do not constitute competent medical evidence as he does not have the requisite medical expertise.  Such question requires the expertise of medical professionals and as detailed there is no probative medical evidence relating his CLL to chemical exposure in service.

The Internet articles noting pesticide exposure as a risk factor in the onset of leukemia have been considered, but do not specifically relate to the Veteran's circumstances and are not as probative as the VA opinions of record.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  But such treatise evidence does not provide support for a relationship between the Veteran's CLL and chemical exposure and is not accompanied by a supporting opinion.  Rather the opinions provided by the physicians only provide remote or possible support for a relationship.  Likewise, based on the possibility of a relationship between CLL and chemical exposure, VA opinions were requested and three different examiners provided negative etiological opinions.  Thus, this treatise evidence cannot provide the bases for service connection.

As the preponderance of the evidence is against the Veteran's claim of service connection for CLL, the benefit of the doubt provisions do not apply.  Service connection is denied.


ORDER

Entitlement to service connection for CLL is denied.



REMAND


Diabetes mellitus & diabetic peripheral neuropathy

The 20 percent rating assigned to diabetes mellitus and the 10 percent rating assigned to diabetic peripheral neuropathy were based on an April 2008 VA examination report and VA outpatient treatment records.  The Veteran asserts that these conditions have worsened since the April 2008 VA examination.  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In order to more accurately reflect the current level of the Veteran's disabilities, the Board believes that an examination and opinion is necessary.

Bilateral hearing loss

The noncompensable rating assigned to bilateral hearing loss was based on the audiometric results documented in a June 2011 VA examination report.  The Veteran asserts that his bilateral hearing loss has worsened since this VA examination.  In order to more accurately reflect the current level of the veteran's disability, the Board believes that an examination and opinion is necessary.  Id.

In light of these matters being remanded, associate updated treatment records from the Orlando, Florida VA Medical Center from April 9, 2011.  Bell v. Derwinski, 2 Vet. App. 611 (1992).



Hypertension, coronary artery disease, and TDIU

In an August 2009 rating decision, the RO denied entitlement to service connection for hypertension and coronary artery disease and denied entitlement to a TDIU.  In October 2009, the Veteran submitted correspondence expressing disagreement with the denials of service connection and a TDIU.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to these issues.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Associate with the claims folder updated treatment records from the Orlando VAMC for the period from April 9, 2011.  If such efforts prove unsuccessful, documentation to that effect should be added to the claims folder.

2.  Schedule the Veteran for an appropriate VA examination to ascertain the severity of all symptomatology attributable to his service-connected diabetes mellitus, type II.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests, should be accomplished if medically feasible.  The appropriate examiner should clearly indicate exactly what symptoms are attributable to the service-connected diabetes mellitus, type II.  The examiner should clearly indicate whether the Veteran's diabetes mellitus, type II requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner should state how long they last and what kind of care is necessary.

The examiner should provide an opinion concerning the impact of the Veteran's diabetes mellitus on the Veteran's ability to work.  The examiner should provide supporting rationale for this opinion.

3.  The Veteran should be scheduled for a VA examination to assess the nature and severity of his diabetic peripheral neuropathy, left lower extremity.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished, and all special test and clinical findings should be clearly reported.  The examiner should identify any neurological findings in the left lower extremity related to diabetes mellitus, and fully describe the extent and severity of those symptoms.  The examiner should identify the specific nerve(s) involved, to include whether there is incomplete or complete paralysis, and offer an opinion as to the degree of impairment of the nerve (that is, whether it is mild, moderate, or severe in nature).  The examiner should comment on any paralysis of the muscles of the sole of foot, any painful paralysis of a causalgic, flexion of the toes, any weakened adduction, and any impaired plantar flexion.  

The examiner should provide an opinion concerning the impact of the Veteran's diabetic peripheral neuropathy, left lower extremity, on the Veteran's ability to work.  The examiner should provide supporting rationale for this opinion.

4.  Schedule the Veteran for a VA audiological examination for the purpose of determining the current severity of his bilateral hearing loss.  The Veteran's claims folder should be reviewed in conjunction with the examination.  The examiner shall perform an evaluation for hearing impairment as required by 38 C.F.R. § 4.85, which shall include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  

The examiner should provide an opinion concerning the impact of the Veteran's bilateral hearing loss on the Veteran's ability to work.  The examiner should provide supporting rationale for this opinion.

5.  After completion of the above, the RO should review the expanded record and readjudicate entitlement to initial increased ratings for diabetes mellitus, type II; diabetic peripheral neuropathy, left lower extremity; and, bilateral hearing loss.  If any of the benefits sought are not granted in full, the Veteran and his attorney should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

6.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the October 2009 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the issues of entitlement to service connection for hypertension; entitlement to service connection for coronary artery disease; and, entitlement to a TDIU, so the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal. 

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.  The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


